DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/987,598 of BANHEGYESI et al. for “INTELLIGENT ELECTRONIC DEVICE WITH HOT SWAPPABLE BATTERY” filed on August 07, 2020, which a preliminary amendment submitted on May 18, 2021 has been examined.

Claims Status
Claims 2-21 are newly introduced. 
Claim 1 is canceled.
Claims 2-21 are pending.

Drawings
Replacement Drawings Figures 1-30 submitted on August 07, 2020 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 18, 2021 are being considered by the examiner. 

Double Patenting Rejection  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 2-21 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 9,897,461 B2. The difference between the patented claims 1-44 and claims 2-21 of the instant application are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 16/987,598:
U.S. Patent No. 9,897,461 B2:

Claim 19: An intelligent electronic device (IED) comprising: at least one sensor coupled to an electric circuit, the at least one sensor measures at least one parameter of the electrical circuit and generates at least one analog signal indicative of the at least one parameter; at 



Claim 1: An intelligent electrical device (IED) comprising: an input base module sub-assembly including a base having a plurality of apertures, a first current input blade disposed through a first aperture of the base and a second current input blade disposed through a second aperture of the 
Claim 8: The IED of claim 1, wherein the metering sub-assembly includes at least one digital signal processing (DSP) board. 
Claim 9: The IED of claim 8, wherein the DSP board includes a battery receptacle configured to receive a removable battery. 
Claim 10: The IED of claim 9, wherein the metering sub-assembly includes a bezel disposed over the DSP board.
Claim 11: The IED of claim 10, wherein the bezel includes a battery window configured to provide access to the battery receptacle. 
Claim 12: The IED of claim 11, further comprising a battery detection circuit coupled to the battery receptacle, the battery detection circuit configured to detect if a removable battery is coupled to the battery receptacle and if the removable battery is currently holding a charge below a predetermined charge.
Claim 13: The IED of claim 12, wherein the battery detection circuit is configured to output a signal indicating the removable battery needs to be replaced if the battery detection circuit determines that the removable battery is currently holding a charge below the predetermined charge.


As shown in the above table, the patented claim 13 meets the pending claimed limitation of claim 2 of the instant application.

Thus, in view of the above, since the scope of the claimed limitations of the instant application as claimed in claims 2-21 of the instant application were fully disclosed in and covered by claims 1-44 of U.S. Patent No. 9,147,326 B2, thus, allowing the claim 1 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent. 

This is a non-provisional statutory type double patenting rejection because the conflicting claims have in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art.
Kagan et al, discloses an intelligent electronic device (IED), e.g., an electrical power meter, having at least one removable memory device for storing data sensed and generated by the intelligent electronic device is provided. The IED includes a housing; at least one sensor; at least one analog-to-digital converter; at least one processing unit coupled to the at least one analog-to-digital converter configured to receive the digital data and store the digital data in a removable memory; and at least one device controller coupled to the at least one processing unit, the at least one device controller including an interface disposed on the housing for interfacing with the removable memory, wherein the at least one device controller is operative as a USB master or USB slave device controller.

U.S. Publication No. 2015/0310191 A1 of Koval et al, discloses an intelligent electronic device comprising: at least one sensor coupled to at least one power line of an electrical power distribution system and configured for measuring at least one power parameter of the at least one power line and generating at least one analog signal indicative of the at least one power parameter; at least one analog to digital converter coupled to the at least one sensor configured for receiving the at least one analog signal and converting the at least one analog signal to at least one digital signal; at least one first processor configured for executing at least one application, the at least one application requiring a security key; at least one second processor in communication with the at least one first processor, the at least one second processor configured to receive a message from the at least one first processor, retrieve the security key from at 

U.S. Publication No. 2016/0146868 A1 of Banhegyesi et al, discloses an intelligent electronic device (IED) having a gain control unit adapted to selectively regulate operating ranges of output signals of a sensing circuit of the device is described. In one embodiment, the IED is a digital electric power and energy meter, which operating ranges for supply voltages and supply currents of electrical services may be adjusted to match pre-determined ranges for input signals of a data acquisition system or a data processing module of the meter.

U.S. Patent No. 7,656,649 B2 to Loy et al, discloses an electric meter, comprising: an electronics housing defining a front panel, the electronics housing including a first plurality of option board guides and a main meter board disposed substantially parallel to the front panel; and a meter base defining a rear panel, the meter base including a plurality of housing guides for receiving the electronics housing and a second plurality of option board guides disposed substantially perpendicularly to the rear panel, the second plurality of option board guides adapted to receive an option board and to position the option board substantially perpendicularly to the main meter board of the electronics housing during assembly of the electronics housing to the meter base; wherein the housing guides in combination with the first and second pluralities of option board guides enable blind assembly of the electronics housing to the meter base.

Jonker et al, discloses a power quality detection, monitoring, reporting, recording and communication in a revenue accuracy electrical power meter is disclosed. Transient events are detected by monitoring the wave shape of the electrical power and comparing deviations to a known threshold. Sags and Swells are detected by computing root mean square value over a rolling window and comparing the computed value with a known threshold. Harmonic frequencies and symmetrical components are quantified by a known algorithm and compared with a known threshold. Incoming waveforms are stored to memory. All recorded and computed data is moved to non-volatile storage via direct memory access transfer in the event that a power quality event jeopardizes the operating power of the meter. Further, the meter provides a power supply utilizing high and low capacitive storage banks to supply sufficient energy to survive short duration power quality events which jeopardize the meter's operating power.

U.S. Patent No. 6,407,357 B1 to Bellino et al, discloses a method for assembling an electrical sensor, the electrical sensor including a first blade including first and second projections, and first and second conductors, the method comprising the steps of: positioning the first blade adjacent to the first conductor so that the first projection of the first blade contacts an opposed outer surface on the first conductor defining a first contact area; positioning the first blade adjacent to the second conductor so that the second projection of the first blade contacts the opposed outer surface on the second conductor defining a second contact area; supplying an electrical current of a predetermined magnitude and predetermined duration through the first blade and the 

U.S. Publication No. 2009/0168307 A1 of Loy et al, discloses an electric meter comprises an electronics housing and a meter base. The electronics housing defines a front panel and includes a first plurality of option board guides. A main meter board is disposed substantially parallel to the front panel. The meter base defines a rear panel of the electric meter. The meter base includes a plurality of housing guides for receiving the electronics housing and a second plurality of option board guides disposed substantially perpendicularly to the rear panel. The second plurality of option board guides are adapted to receive an option board and to position the option board substantially perpendicularly to the main meter board of the electronics housing during assembly of the electronics housing to the meter base. The housing guides in combination with the first and second pluralities of option board guides enable blind assembly of the electronics housing to the meter base.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/						October 23, 2021           Primary Examiner, Art Unit 2685